           Case 1:17-cv-09706-VSB Document 185 Filed 07/29/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X                                  7/29/21
                                                           :
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :                 17-cv-9706 (VSB)
                      -against-                            :
                                                           :                      ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Plaintiff’s July 27, 2021 letter regarding potential dates to complete the

 bench trial in the above-captioned case. (Doc. 184.) Accordingly, it is hereby:

          ORDERED that the parties are directed to meet and confer again regarding potential trial

 dates, and submit a joint filing on or before August 3, 2021 detailing a full list of the dates in

 August and September 2021 that all the parties are available to complete the bench trial. To the

 extent it affects the parties’ availability, the parties should be aware that I will likely have at least

 some questions for Defendant Richard Roer regarding the recently submitted documents.

 SO ORDERED.

Dated: July 29, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
